Citation Nr: 1644107	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for residuals of septorhinoplasty including disfigurement of the nose, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  The case was remanded in October 2014.  Thereafter, in a March 2016 rating decision, an increased rating of 10 percent was granted effective April 27, 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again as all necessary development has not been accomplished because, to date, it is unclear if service-connected septorhinoplasty has been properly rated based on all pertinent symptoms.

The Board finds that a historical review must be addressed.  In a July 2001 rating decision granted service connection for septorhinoplasty and a noncompensable rating was assigned.  In pertinent part, service connection for sinusitis and service connection for headaches were denied as not being directly due to service.  

The Veteran was afforded a VA examination in June 2006, in conjunction with the current claim for an increased rating.  At that time, the Veteran reported that he had constant attacks of sinusitis with headaches.  He related that he had suffered from interference with breathing through the nose, purulent discharge from the nose, shortness of breath and pain.  Specifically, during hot weather, he experienced dryness and the nose was sensitive to touch, he had throbbing pain, he had frequent nose bleeds, and he had migraines.  Examination of the nose revealed nasal obstruction and the percentage of obstruction in the right nostril was 30 percent with no obstruction on the left.  He had a deviated septum on the right.  There was no rhinitis.  The examiner opined that sinusitis and migraines were residuals of or secondary to the septorhinoplasty.

In a March 2007 rating decision, the RO denied an increased rating for septorhinoplasty.  The RO noted that the examiner had opined that sinusitis was secondary to the septorhinoplasty; however, the RO stated that the examiner did not provide a medical rationale for the opinion and service connection was thereby not established for sinusitis.  The RO indicated that the medical opinion proffered did not constitute substantial medical evidence to suffice, or provide support, for service connection for sinusitis.  The RO did not separately deny service connection for sinusitis or notify the Veteran that service connection was denied; rather, it appears that the consideration was made as part and parcel of the ongoing increased rating claim for septorhinoplasty.  The issue of headaches was not addressed at all.  However, the Veteran has continued to maintain that symptoms compatible with sinusitis are manifestations of his septorhinoplasty.  

In May 2010, the Veteran underwent his fourth surgery, an excision of a nasal lesion with open reduction and of nasal fracture and tonsillectomy. 

At his subsequent Travel Board hearing, the Veteran reported that he could not tolerate a cold breeze hitting him directly in the face and that he could not have anything close to within about six inches from his nose. He described having trouble breathing and reported that he would get bloody noses.  He used saline drops and Flonase.  He stated that he had recently undergone (in May 2010) his fourth nose surgery.  He said that his nose looked disfigured with cartilage poking out of it.  The Veteran related that he still had problems with the right nostril, with the right nostril in breathing correctly, depending on the type of climate.  He stated that it blocked at night and he had issues with snoring as well as mucous discharge and crusting in the morning.  

The Veteran was then afforded another VA examination in December 2011.  However, at that time, there was no sinusitis, headaches, purulent discharge or crusting.  He did have rhinitis, but no obstruction due to rhinitis.  There was no deviated nasal septum and a December 2011 computerized tomography was normal.  

The Veteran was afforded another examination, post-remand, in January 2016.  The examiner noted that the Veteran reported that his current symptoms included having a runny nose in morning, mucousy discharge, nasal congestion, dizzy spells (5-8 seconds), headaches, nose bleeds which periodically occurred when the weather was hot, hypersensitivity to touch, difficulty sleeping, puffy eyes, and a feeling like he had to blow his nose.  He also reported that he would get crusting which he cleared by taking a hot shower and by running water into his nose.  The examiner reported that the Veteran had a traumatic deviated septum as well as other nose, throat, larynx or pharynx conditions, and pertinent physical findings or scars due to nose, throat, larynx or pharynx conditions.  There was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was not complete obstruction on the left side or on the right side due to traumatic septal deviation.  The examiner stated that there was a slight C-shaped curve to the dorsum of the nose.  There was an 8 millimeter by 2 millimeter area of bony deformity over the bony nasal area on the right side.  The skin was without scarring.  Inspection of the nasal cavity revealed minimal deviation of the septum to the right.  The throat was benign appearing and there was no rhinorrhea present on the examination day.  There were no polyps or turbinate hypertrophy.  There was no other objective evidence for chronic rhinitis.

As noted in the introductory portion of this decision, in a March 2016 rating decision, an increased rating of 10 percent was granted effective April 27, 2006.  The increase was based on one characteristic of disfigurement for surface contour of scar elevated or depressed on palpation.  

The Veteran was rated based on his disfigurement.  However, as noted, he contends that his residuals of septorhinoplasty include symptoms which are among those delineated for rating sinusitis.  The symptoms of sinusitis are different than the symptoms of disfigurement.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Migraine headaches also have separate criteria based on their frequency and severity.

First, the Board notes that the Veteran's sinusitis and headaches are intermittent; however, if the Veteran's sinusitis with headaches and/or migraines, are part and parcel or secondary to the septorhinoplasty, they need to be assigned separate ratings based on active stage(s) during the appeal period.  Ardison v. Brown, 6 Vet. App. 405 (1994).  If the sinusitis with headaches are not etiologically related to the septorhinoplasty, but have overlapping symptoms with the septorhinoplasty, those overlapping symptoms need to be identified and submitted for a potential extraschedular rating for the increased rating for septorhinoplasty.  In any event, an examination must be conducted to determine what diagnoses/symptoms are associated with the septorhinoplasty per his contentions and as documented in the examinations and VA/private clinical records.  Further, to the extent that the June 2006 VA examiner indicated that the sinusitis/headaches were related to the septorhinoplasty, but did not provide rationale; this matter must be resolved as it has not been thus far addressed despite the symptoms advanced by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the service-connected septorhinoplasty.  To the extent possible, this examination should be scheduled during a flare-up.  In conjunction with the examination, the record must be made available to the examiner for review.  All indicated tests and studies should be accomplished, and all clinical findings should be reported.

The examiner should identify and describe all symptoms related to the Veteran's service-connected septorhinoplasty.  The examiner must indicate whether there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side due to the Veteran's residuals of septorhinoplasty (including during any periods of flare-up if the examination is not conducted during such a period).  He or she must also state whether the Veteran has polyps related to his service-connected septorhinoplasty. 

The examiner should indicate if there has been any change in the disfigurement of the Veteran's nose.  An examination in accordance with the Disability Benefits Questionnaire for scarring should be conducted.  

The examiner should also perform examinations pertaining to sinusitis as well as migraine headaches in accordance with the Disability Benefits Questionnaire for those disorders.  

The examiner should then provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is proximately due to, or the result of, the service-connected septorhinoplasty.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is permanently aggravated by the Veteran's service-connected septorhinoplasty.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

In the event that current sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is not etiologically related to service-connected septorhinoplasty, the examiner should indicate if there are any overlapping symptoms between the service-connected septorhinoplasty and the sinusitis or headaches.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  If the examiner determines that current sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is not etiologically related to service-connected septorhinoplasty and that there are overlapping symptoms between the service-connected septorhinoplasty and the sinusitis or headaches, such as headaches, pain, and purulent discharge, crusting, or tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, and/or migraine headaches, then submit the claim for an increased evaluation for these symptoms to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

4.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

